I cannot concur.
Our statute provides that a motion to postpone a trial on the ground of the absence of evidence shall only be made upon affidavit showing the materiality of the evidence expected to be obtained, and that due diligence has been used to procure it. (Comp. Laws, 32.35.)
While it is true the affidavit upon which appellant based *Page 226 
his motion states that he had used all possible and practicable diligence to obtain the attendance of the Friedmans, it utterly fails to state what, if anything, was done to that end. The statement is a mere conclusion, and not a fact. It should have shown the facts — what steps had been taken to procure the evidence. And upon such showing it became the duty of the court to say whether due diligence had been used.
It appears from the affidavit that the witnesses resided in California at the time the cause was set for trial, which fact the appellant well knew. He also knew that their evidence was material to his defense. He took no steps whatever to procure their testimony, but relied solely upon their promise to be present at the trial — a promise which he could not enforce by any process of the court.
It seems to me that, under the provisions of the statute cited, which makes no distinction as to the showing required by the affidavit on account of the absence of evidence or without the jurisdiction of the court, some legal steps should have been taken to procure such testimony, in order to authorize the court to say that due diligence had been used.
It would be just as reasonable, under the requirements of the statute, to allow continuances on account of absent witnesses within the jurisdiction of the court, under promise to attend without service of process, as to allow continuances because of the absence of evidence of witnesses living without the jurisdiction of the court, under promise to attend the trial, where no attempt has been made to take the deposition of such witnesses, in a case where such deposition could have been taken before trial.
No court, so far as I have been able to find, has ever held that the promise of a witness within the jurisdiction of the court to attend the trial excused the failure of the party to use the process of the court to procure the attendance of such witnesses. All the authorities seem to hold the other way. (4 Enc. Pl.  Prac. 862, note 12.)
The facts surrounding a particular case might create an exception to the general rule, and I believe that the rules of the cases cited in the opinion are based upon the peculiar facts surrounding each case.
In the case at bar it appears that the depositions of the *Page 227 
witnesses could have been taken in time for use upon the trial.
Nothing was done in that direction, and I do not believe that appellant can excuse his failure in that respect by relying upon their promise to be present.